     Case 3:15-cv-01687-AWT Document 114 Filed 10/04/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
In re:                        :
                              :
MICHAEL S. GOLDBERG, LLC, and :    Case No.
MICHAEL S. GOLDBERG,          :    09-23370 (JAM)
                              :    Chapter 7
                     Debtors. :    Substantively Consolidated
------------------------------x------------------------------x
                              :
JAMES BERMAN, CHAPTER 7       :
TRUSTEE FOR THE SUBSTANTIVELY :
CONSLIDATED ESTATE OF MICHAEL :
S. GOLDBERG, LLC AND MICHAEL :
S. GOLDBERG,                  :
                              :
          Plaintiff,          :
     v.                       :    Civ. No. 3:15cv1687(AWT)
                              :
SALLY A. LABONTE, TRUSTEE OF :
THE SCOTT A. LABONTE DYNASTY :
TRUST, ET AL.,                :
                              :
          Defendants.         :
------------------------------x

               ORDER MOVING CASE TO INACTIVE DOCKET

     This case was stayed pending the completion of settlement

negotiations and mediation, and the parties have reported that

the settlement negotiations and mediation were unsuccessful.

However, the Trustee, with the consent of all appearing

defendants, has moved for an order extending the stay of this

action because the Trustee has commenced an action under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”)

against, among others, all of the named defendants in this

                                   1
     Case 3:15-cv-01687-AWT Document 114 Filed 10/04/19 Page 2 of 2



action except RCZS, LLC, Devcon Enterprises, Inc., Marketplace

Port St. Lucie, LP, and Cakemaker, LLC. Extending the stay will

enable the parties to avoid the cost of prosecuting and

defending this action while the RICO action is pending.

     Accordingly, rather than maintain this case on the court’s

active docket and require periodic status reports, the court is

ordering that this case be closed for administrative purposes

only, and without prejudice to reopening when action by the

court is required. All parties have the right to move at any

time to reopen the case and terminate the stay for good cause.

     The Clerk shall close this case without prejudice for

administrative purposes only.

     It is so ordered.

     Signed this 4th day of October 2019 at Hartford,

Connecticut.



                                                 /s/AWT___      ___
                                            Alvin W. Thompson
                                       United States District Judge




                                   2
